Citation Nr: 0816397	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to basic eligibility for enrollment in VA's 
healthcare system.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the VAMC 
that the veteran had been placed in Priority Group 8 and was 
accordingly not eligible for enrollment in the VA health care 
system.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has no service-connected disabilities.  

3.  The veteran filed his application for enrollment in VA's 
health care system after January 17, 2003.  

4.  The record does not show, and the veteran does not 
contend, that he is unable to defray necessary medical 
expenses as defined in applicable statute and regulations.  



CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in VA's healthcare system.  38 U.S.C.A. §§ 
1705, 1706, 1710, 1722 (West 2002 & Supp. 2007); 38 C.F.R. § 
17.36 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in situations that are governed 
by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 
(2004).  This case relates to health care benefits that are 
governed by Chapter 17 of Title 38; per Barger, the VCAA does 
not apply to Chapter 17 benefits.  
 
Nevertheless, in this case the February 2004 decision and the 
May 2006 SOC advised the veteran of the criteria for 
eligibility for VA health care benefits, and the veteran has 
been afforded ample time to respond.  There is no indication 
of existing evidence that would support the veteran's claim.  

The veteran has been informed of his right to a hearing 
before the RO and/or before the Board, but he has not 
requested a hearing.  

The Board finds that, under the circumstances, the RO has 
satisfied its duties to notify and assist the veteran, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to the veteran.  See e.g. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The veteran asserts that he should be entitled to enrollment 
in VA's health care system because he was not aware of a 
deadline to apply prior to January 17, 2003, or the income 
threshold for eligibility.  

Generally a veteran must be enrolled in the VA health care 
system as a condition to receiving medical benefits.  
38 C.F.R. § 17.36(a).  VA determines which categories of 
veterans are eligible to be enrolled based on enumerated 
priorities. 38 C.F.R. § 17.36(b).  

Priority Category 1 is assigned to veterans with service-
connected disabilities rated at 50 percent or greater.  38 
C.F.R. § 17.36(b)(1).  

Priority Category 2 is assigned to veterans with service-
connected disabilities rated at 30 or 40 percent.  38 C.F.R. 
§ 17.36(b)(2).  

Priority Category 3 is assigned to veterans who were 
prisoners of war (POWs); or who were awarded the Purple Heart 
Medal; or who have service-connected disabilities rated at 10 
or 20 percent; or who were discharged or released from active 
duty for a disability incurred in or aggravated in the line 
of duty; or who receive disability compensation under 
38 U.S.C.A. § 1151; or whose entitlement to disability 
compensation is suspended because of receipt of military 
retired pay; or, who receive compensation at the 10 percent 
level for multiple noncompensable service-connected 
disabilities that interfere with normal employability.  38 
C.F.R. § 17.36(b)(3).  

Priority Category 4 is assigned to veterans who are in 
receipt of increased pension based on need for regular aid 
and attendance or by reason of being permanently housebound, 
and other veterans who are catastrophically disabled.  38 
C.F.R. § 17.36(b)(4).  

Priority Category 5 is assigned to veterans not covered above 
who are unable to defray the expenses of necessary care as 
determined by 38 U.S.C.A. § 1722(a).  38 C.F.R. 
§ 17.36(b)(5).  

Priority Category 6 is assigned to veterans of the Mexican 
Border War; or who solely seek care for a disorder associated 
with exposure to a toxic substance or radiation, or for a 
disorder associated with service in the Southwest Asia 
theater of operations during the Gulf War, or for any illness 
associated with service in combat in a war after the Gulf War 
or during a period of hostility after November 11, 1998 as 
provided and limited in 38 U.S.C.A. § 1710(e); or, who have 
noncompensable service-connected disabilities but are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.  38 C.F.R. 
§ 17.36(b)(6).  

Priority Category 7 is assigned to veterans who agree to pay 
to the United States the applicable co-payment if their 
income for the previous year constitutes "low income" under 
the geographical income limits established by the U.S. 
Department of Housing and Urban Development for the fiscal 
year ending on September 30 on the previous calendar year.  
38 C.F.R. § 17.36(b)(7).  

Priority Category 8 is assigned to veterans not included in 
categories 4 or 7 who agree to pay to the United States the 
applicable co-payment.  The category is further sub-
categorized as follows: (i) noncompensable (no percent) 
service-connected veterans who are in an enrolled status 
before a specific date announced in the Federal Register; 
(ii) nonservice-connected veterans who are in an enrolled 
status before a specific date announced in the Federal 
Register; (iii) noncompensable service-connected veterans not 
covered under sub-category (i) above; and, (iv) nonservice-
connected veterans not covered under sub-category (ii) above.  
38 C.F.R. § 17.36(b)(8).  

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those in Priority Group 8 who 
were not in an enrolled status as of that date.  38 C.F.R. 
§ 17.36(c)(2);  see also 68 Fed. Reg. 2670-73 (Jan. 17, 2003) 
(regarding VA's decision to restrict enrollment of veterans 
in Priority Group 8 not already enrolled in light of VA's 
limited resources).  Thus, January 17, 2003 is the defining 
date for Priority 8 beneficiaries.  

The evidence of record reveals that the veteran has no 
service-connected disabilities.  He has not contended, and 
the evidence does not show, that he meets any of the criteria 
that would entitle him to be classified with Priority Groups 
1 through 6.  See 38 C.F.R. § 17.36(b)(1-6), supra.  

The veteran submitted a claim on VA Form 10-10EZ to VAMC 
Pittsburgh in February 2004 (i.e., after January 17, 2003).  
On his application the veteran provided detailed income 
information that showed his calendar year 2003 income to be 
above the VA geographic means test threshold for his area; 
accordingly he did not meet the criteria for inclusion in 
Priority Group 7.  See 38 C.F.R. § 17.36(b)(7), supra.  

Based on the veteran's status as a nonservice-connected 
veteran and based also on the financial data provided, the 
VAMC properly assigned him to Priority Group 8, sub-category 
(iv) (nonservice-connected veterans applying for enrollment 
on or after January 17, 2003).  

As set forth hereinabove, it is indisputable that the 
veteran's application for enrollment was received after 
January 17, 2003, and that as a Priority Group 8 beneficiary 
he is ineligible for enrollment under the provisions of 
38 C.F.R. § 17.36(c)(2).  The veteran's argument appears to 
be that he was not aware of either the deadline to apply 
prior to January 17, 2003 or the income threshold for 
eligibility.  

It is unfortunate that the veteran was unaware of the VA 
benefits to which he might have been entitled until 2004.  
However, the United States Court of Appeals for Veterans 
Claims, citing to an opinion by the United States Supreme 
Court, has held that anyone dealing with Government is 
charged with knowledge of Federal statutes and agency 
regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991).  

Further, VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

The Board emphasizes that the applicable law and regulations 
make it the claimant's responsibility to initiate a claim 
with VA if he or she seeks VA benefits; while VA has a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who bears the responsibility to 
come forth with a claim for benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  

In this case, the first document that can be construed as a 
claim for VA benefits was received after January 17, 2003.  
As a Priority 8 beneficiary whose application was received 
after January 17, 2003, the veteran is ineligible for 
enrollment in the VA healthcare system.  

Hence, pursuant to governing legal authority, he cannot meet 
the threshold requirements, and the claim must be denied as 
lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

While the Board is sympathetic toward the veteran, the Board 
is bound by law, and its decision is dictated by the relevant 
statutes and regulations.  Moreover, the Board is without 
authority to grant benefits simply because it might perceive 
such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

As a final point, the veteran is advised that if his income 
changes in the future, or if he is awarded service connection 
for one or more disabilities qualifying him for a higher 
Priority Group, he may reapply for VA medical benefits and 
his potential entitlement will be reconsidered based on the 
evidence then of record.  At this time, however, he does not 
meet the eligibility requirements for VA healthcare benefits.  



ORDER

Basic eligibility for enrollment in VA's healthcare system is 
denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


